STATE OF VERMONT


                                    ENVIRONMENTAL COURT




                                               }
Appeal of Town of Fairfax                      }       Docket No. 45-3-03 Vtec
                                               }
                                               }


  Decision and Order on Appellees= Motion to Dismiss Amended Statement of Questions

       Appellees Lawrence Young, Sr., Barbara Young, Steven McDonald and Kathleen

McDonald move to dismiss the cross-appeal of Colleen Steen.

       In Questions 1 through 4 of her Statement of Questions, Appellant Steen asks

whether Appellees= proposed use of Tuttle Street complies with various sections of the

Town of Fairfax Zoning Bylaws and Subdivision Regulations. By Stipulation dated April 8,

2004, Appellees relinquished any present or future use of Tuttle Street for any

development purpose related to the project on appeal. Questions 1 through 4 of Appellant

Steen=s Statement of Questions therefore must be dismissed as moot, as there are no

remaining issue relating to this appeal1[1] regarding the use of Tuttle Street.         Like every


       1[1]
              If any property issues remain between these or other parties regarding the extent or

location of any easement affecting Tuttle Street or Appellant Steen=s property, those issues are not

within the jurisdiction of this Court, but instead may be raised in Superior Court.
court, this Court is required to limit its work to issues that divide the parties in the

particular case before it.   The Court is not permitted to render an advisory opinion on

issues that have been resolved in a particular case, even if they remain of interest to the

parties.

       Appellant Steen=s remaining Questions 5 and 6 relate to whether Appellees

complied with the application submission requirements in ''601(3) and 601(10) of the

Town of Fairfax Subdivision Regulations. With respect to '601(3), Appellant Steen argues

that the measurement of Appellees= right-of-way over Tuttle Street is not shown in feet.

However, Appellees have submitted the 2003 survey of their proposed subdivision with the

right-of-way shown as fifty feet, in accordance with the requirements of '601(3).

       With respect to '601(10), requiring a construction sequence or a time schedule for

completion of development, during the course of this appeal Appellees amended their

statement in Note 3 of Site Plan S-1, regarding the duration of construction of the

proposed subdivision. By letter dated June 27, 2005, Appellees amended Note 3 to read,

AConstruction of all infrastructure shall commence 30 days after all final, unappealed state

and local permits have been issued.        Completion of all infrastructure within 3 years

thereafter.@ This statement of construction duration is sufficient to satisfy '601(10) of the

Subdivision Regulations. Therefore, Appellant Steen=s Questions 5 and 6 must also be

dismissed as moot.
      Accordingly, based on the foregoing, it is ordered and adjudged that Appellees=

Motion to Dismiss Questions 1 through 6 of Appellant Steen=s Statement of Questions as

moot or as asking for an advisory opinion, and hence to dismiss her cross-appeal, is

GRANTED.

      The remainder of Docket No. 45-3-03 Vtec has already been concluded by earlier

written decisions. The remaining parties shall prepare a judgment order, approved as to

form, on or before August 25, 2005.




             Done at Berlin, Vermont, this 9th day of August, 2005




                          __________________________________________
                          Merideth Wright
                          Environmental Judge